Case 7:16-cv-00462-GEC Document 26-8 Filed 03/11/21 Page 1 of 2 Pageid#: 2735




U.S. v. Southern Coal Corporation, Civil Action No. 7:16-cv-00462-GEC




                                Exhibit 8
Case 7:16-cv-00462-GEC Document 26-8 Filed 03/11/21 Page 2 of 2 Pageid#: 2736




From: Casey, Patrick (ENRD)
Sent: Friday, December 11, 2020 12:50 PM
To: Mike Carey <mwcarey@csdlawfirm.com>
Subject: RE: 12/09/2020 Inspection Reports for three TN sites.

Mr. Carey, EPA does not accept your December 10, 2020 request/proposal. The U.S. expects
Southern Coal Corporation and Carter Bank & Trust to comply with the Court’s Order (Consent
Decree).

Thank you, Pat

Patrick M. Casey
Senior Counsel
U.S. Department of Justice
Environment & Natural Resources Division
Environmental Enforcement Section
Regular Mail:
4CON USPS
P.O. Box 7611
Washington, DC 20044-7611
Overnight Mail:
4 Constitution Square
150 M Street NE, Room 6.121
Washington, DC 20002
W 202.514.1448
C 202.532.3365
patrick.casey@usdoj.gov
